Citation Nr: 1233083	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-24 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether there was clear and unmistakable error (CUE) in RO decisions that proposed a rating reduction and later reduced the Veteran's initial 100 percent schedular rating for service-connected status post prostatectomy.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969, including combat service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO in Philadelphia, Pennsylvania, that determined that there was no CUE in rating decisions dated in January 2001, February 2002, September 2003 and July 2004 that granted and then later reduced the service-connected disability compensation for service-connected status post prostatectomy.

The Veteran testified at a hearing at the RO in July 2012 before the undersigned Veterans Law Judge of the Board, i.e., a Travel Board hearing.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The RO complied with the procedural due process requirements for reducing the Veteran's disability rating for status post prostatectomy, including insofar as providing him appropriate notice of the intended reduction and giving him an opportunity in response to be heard on the matter, such as during a hearing, and by allowing him time to submit evidence and/or argument showing this proposed action would be unwarranted and in having him undergo a VA examination to reassess the severity of this disability.

2.  The prior, final and binding, January 2001, February 2002, September 2003 and July 2004 RO decisions that initially granted service connection and a 100 percent rating for status post prostatectomy, and later proposed a rating reduction and reduced that rating to 60 percent were not undebatably erroneous or fatally flawed based on the evidence then of record and the statutes and regulations then in effect.


CONCLUSION OF LAW

The January 2001, February 2002, September 2003 and July 2004 RO decisions that granted service connection and a 100 percent rating for status post prostatectomy, and later proposed a rating reduction and reduced that rating to 60 percent were not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The VCAA does not apply to CUE claims, however, irrespective of whether the Board or, as here, RO issued the decision in question.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions) and Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims, either); Parker v. Principi, 15 Vet. App. 407 (2002).


II.  Analysis

The Veteran contends that there was CUE in RO rating decisions and letters that proposed a rating reduction and later reduced his initial 100 percent schedular rating for service-connected status post prostatectomy, and, as a result, his combined service-connected disability compensation rating.  See 38 C.F.R. § 4.25 (disability evaluations are combined (not added) with the use of a combined ratings table).  Essentially, the Veteran and his representative argue that his schedular disability rating for status post prostatectomy was improperly reduced, and that this reduction was based on CUE.  They contend that the initial 100 percent schedular rating for status post prostatectomy should be restored, and that this total (100 percent) rating should be permanent.  See the Veteran's substantive appeal (VA Form 9).

The Veteran and his representative do not contend that the medical evidence shows that a 100 percent schedular rating was warranted for the service-connected status post prostatectomy during the period in question.  Rather, their argument is that VA provided the Veteran with conflicting, and sometimes inaccurate, information as to whether or not he had a permanent and total disability rating in rating decisions and letters dated in 2001, 2002, and 2003, and that the Veteran relied on the inaccurate information to his detriment, by not appealing the February 2002 rating decision that proposed a reduction in the 100 percent rating for status post prostatectomy.  They also argue that the RO failed in its duty to assist the Veteran, by scheduling his VA examination in December 2000, which was too soon after his prostatectomy.  At the July 2012 Board hearing, the Veteran's representative asserted that the Veteran's due process rights, and VA's duties to assist and notify were not met prior to the rating reduction.  See hearing transcript, page 2.  The representative asserted that because of the incorrect and conflicting notice sent to the Veteran, he did not really have the opportunity to disagree with the proposed reduction in his disability rating, as he was not aware that the reduction would occur, and that this constituted CUE in the multiple VA rating decisions and letters in 2001, 2002 and 2003.

A request for revision based on CUE is an exception to the rule of finality and is grounds to reverse or revise a decision where the evidence establishes CUE in a final RO decision.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); DiCarlo v. Nicholson, 20 Vet. App. 52 (2006). 

The Court has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The Court also has held that such error must be based on the record and the law that existed at the time of the prior decision. Russell v. Principi, 3 Vet. App. 310, 314 (1992).  In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213, F.3d 1372 (2000).

The Court has propounded the following three-pronged test to determine whether there was CUE in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existing at that time were incorrectly applied, (2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question, and (3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 70 (2008); see also Damrel v. Brown, 6 Vet. App. 242, 245   (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to prevail in a claim for CUE, all three of the above prongs must be met.  Id.

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

If a claimant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked - and a CUE claim is undoubtedly a collateral attack - the presumption is even stronger.  See Grover v. West, 12 Vet. App. 109, 111-12 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Examples of situations that are not CUE are a changed diagnosis (a new medical diagnosis that "corrects" an earlier diagnosis considered in a decision) and the VA's failure to fulfill the duty to assist.  The Court also has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  When there is evidence both pro and con on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

Governing regulation (both in 2001 and currently) provides that a 100 percent rating is assigned under Diagnostic Code 7528, for malignant neoplasms of the genitourinary system (such as prostate cancer).  The note following this diagnostic code indicates that, following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115(b), Diagnostic Code 7528. 

The Veteran's status post prostatectomy has been rated under Diagnostic Code 7527.  Under the applicable criteria of 38 C.F.R. § 4.115(b), Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, and postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7527 (2001 and currently). 

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2001 and currently).  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i) (2001 and currently). 

Additional requirements are set forth in 38 C.F.R. § 3.344 (2001 and currently), but these other provisions only apply to ratings that have continued for long periods at the same level (meaning 5 years or more).  This is not the situation here since the 100 percent rating for the Veteran's genitourinary disability was assigned as of September 6, 2000 and only continued until December 1, 2003.  Hence, the 100 percent rating had not been in effect for the required five years or more, in turn compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) was not mandated.  38 C.F.R. § 3.344(c) (2001).

Private medical records reflect that the Veteran was diagnosed with prostate cancer in August 2000, and in September 2000, he filed a claim for service connection for prostate cancer due to herbicide exposure in service.  On October 12, 2000, he underwent a radical retropubic prostatectomy.  

A report of a December 2000 VA compensation examination reflects that the examiner noted that since the prostatectomy surgery was recently done in October 2000, it was far too early to ascertain his recovery of function.  He was incontinent and impotent, and was wearing pads.

In a January 12, 2001 rating decision, the RO granted service connection for status post radical suprapubic prostatectomy, with a 100 percent schedular rating effective September 6, 2000, under Diagnostic Code 7527.  The RO also granted entitlement to special monthly compensation (SMC) based on loss of use of a creative organ effective October 12, 2000, under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  In the January 2001 rating decision, the RO summarized the rating criteria of Diagnostic Code 7528 (without citing it), and stated, "This condition is evaluated as 100 percent disabling from September 6, 2000, date of receipt of claim.  An evaluation of 100 percent is assigned during active malignancy or antineoplastic therapy.  Six months following completion of treatment, residuals [sic] disability is determined by the findings from a VA examination.  You will be notified of the place and time of the examination."  The Veteran was notified of the January 2001 decision by a letter dated on February 6, 2001.  In its February 2001 letter, the RO stated that a copy of the January 2001 decision was enclosed.

In April 2001, the Veteran filed a claim for service connection for diabetes mellitus.  In an October 3, 2001 rating decision, the RO granted service connection and a 20 percent rating for diabetes mellitus, effective July 9, 2001.  The RO also granted entitlement to SMC at the housebound rate effective that same date.  The rating decision indicated that SMC was payable at the housebound rate because the Veteran had a total (100 percent) disability rating plus additional disabilities ratable at 60 percent or more from July 9, 2001.  In an October 2001 notice letter, the RO notified the Veteran of his award, and said that disability "pension" benefits had been awarded effective July 9, 2001, because of being housebound.  A copy of the October 2001 rating decision was enclosed.

A report of a November 2001 VA examination reflects the examiner's finding that since the December 2000 VA examination, the Veteran had not had any great improvement.  He urinated 12 to 14 times during the day and 2 to 3 times during the night, and wore 2 pads per day.  He remained impotent.  There was no evidence of metastasis.  The diagnostic assessment was status post radical supraprostatectomy with residuals as noted above.  The PSA was undetectable.

Based on the November 2001 VA examination, in a February 5, 2002 rating decision, the RO proposed to reduce the rating for status post prostatectomy from 100 percent to 40 percent, based on voiding dysfunction residuals from the prostatectomy, as there was no current metastasis or malignant cancer.  In its decision, the RO stated that the Veteran's SMC at the housebound rate would be discontinued, since he would no longer have a 100 percent rating plus additional disabilities rated as 60 percent or more.  The Veteran was notified of the proposed reduction by a letter dated February 12, 2002.  This letter appropriately notified him of the plan to reduce the rating for this disability from 100 to 40 percent, including the lesser amount of monthly payment (80 percent) he would receive from VA as a consequence, and gave him an opportunity in response to be heard on this matter, such as during a hearing, and allowed him time to submit evidence and/or argument showing this proposed action would be unwarranted.  He also was provided a VA examination in November 2001 to reassess the severity of this disability.  The letter also advised him that unless the RO heard from him in 60 days, it would assume he had no additional evidence and did not want a hearing, and the RO would make its decision using the evidence it already had.  He therefore received the type of pre-determination notice contemplated by 38 C.F.R. § 3.105(e), (i) (2001).

In response, in a February 2002 letter received by VA on February 28, 2002, the Veteran did not appeal the proposed rating reduction or submit any evidence.  He said he had received the updated rating decision, and asked if he would continue to receive compensation for the loss of a creative organ, which was his current medical condition.  A handwritten note at the bottom of the Veteran's letter appears to have been written by a RO employee, and states that the employee called the Veteran on March 13, 2002 and advised him that he was still getting SMC benefits.

In a March 7, 2002 rating decision, the RO granted an earlier effective date of April 23, 2001 for the award of service connection for diabetes mellitus, and for the award of SMC at the housebound rate.  The Veteran was notified of this decision by a letter dated on March 25, 2002.

The RO also sent the Veteran two additional letters dated on March 25, 2002 in conjunction with the March 2002 rating decision.  One letter certified that his service-connected disability was totally disabling, and that a 100 permanent and total evaluation was assigned effective April 23, 2001 in accordance with VA's rating schedule, and not so evaluated because of hospitalization or surgery and recuperation.  The second letter advised that the Veteran was rated 100 percent service disabled, and had not been scheduled for future examinations.  He was advised that he could apply for commissary store and exchange privileges from the Armed Forces.

In June 2002, the Veteran filed a new claim for service connection for gastrointestinal disorders.  In a July 29, 2003 rating decision, the RO denied service connection for gastroesophageal reflux disease and for colon polyps.  He was notified of this decision by a letter dated in July 2003, and the letter informed him that the RO's decisions would not affect his monthly compensation, which would remain unchanged.

A July 2003 deferred rating decision reflects that an RO employee noticed that a February 5, 2002 rating decision had proposed a reduction in the disability rating for the Veteran's status post prostatectomy from 100 percent to 40 percent based on the findings of a review VA examination, and the Veteran was informed of the proposal by letter dated February 12, 2002.  Appropriate action was planned, since the proposed actions had not yet occurred, and there was no evidence showing that a continued 100 percent rating was warranted.

In a September 8, 2003 rating decision, the RO reduced the rating for the Veteran's status post prostatectomy from 100 percent to 40 percent, with a future effective date of December 1, 2003.  The RO also determined that eligibility to Dependents' Educational Assistance was not established because the Veteran's disability was not permanent and total, and determined that entitlement to SMC was no longer shown effective December 1, 2003.  The Veteran was notified of this decision by a letter dated September 16, 2003.  He was advised that his combined disability evaluation would drop from 100 percent to 80 percent, effective December 1, 2003.

A timely notice of disagreement was received from the Veteran in September 2003 as to the rating reduction.  He contended that his health continued to deteriorate, and that the RO's March 25, 2002 "ruling" granted 100 percent disability, and that the July 30, 2003 letter said the decision would not affect his level of disability and the monthly compensation would remain unchanged.  He reiterated his assertions in a November 2003 letter.

A VA compensation examination was conducted in February 2004.  The examiner noted that the Veteran voided 20 times during the day and 5 to 6 times per night, and had leakage and went through five to six pads a day.  He had complete erectile dysfunction.  The examiner diagnosed prostate cancer in remission with problems as noted above, as well as daily fecal leakage which was as likely as not related to his prostatectomy.

In a July 14, 2004 rating decision, the RO granted a higher 60 percent rating for status post prostatectomy, effective December 1, 2003, granted service connection and a 30 percent rating for fecal leakage secondary to service-connected status post prostatectomy, and continued the denial of SMC at the housebound rate.  SMC for loss of use of a creative organ was continued.  The Veteran was notified of this decision in a July 2004 statement of the case, and by a letter dated on September 10, 2004.

The July 2004 statement of the case was mailed to the Veteran on July 15, 2004, and included the issue of the proper disability evaluation for status post prostatectomy.

No subsequent communications were received from the Veteran or his representative until 2008.  The file thus shows that a timely substantive appeal was not received from the Veteran as to the issue of the propriety of the rating reduction for status post prostatectomy.  Thus, the September 2003 rating decision became final and binding, as the Veteran did not timely perfect an appeal of that decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

The Board initially finds that the correct laws and regulations were applied to the correct facts.  In the January 2001 rating decision, the RO assigned the correct 100 percent initial rating for status post prostatectomy pursuant to the rating criteria of Diagnostic Code 7528, and specifically informed him that after six months following active malignancy or antineoplastic therapy, his residual disability would be determined by a VA examination.  He was thus advised of the possibility this rating might in the future be reduced.  He underwent two VA examinations to evaluate his prostatectomy residuals:  in December 2000, and again in November 2001.

Also, pursuant to DC 7528, the Veteran was afforded a comprehensive VA examination in November 2001, which indicated no evidence of active prostate cancer.  The evidence therefore clearly establishes that the procedures specified in DC 7528 and 38 C.F.R. § 3.105(e) were followed.

After reviewing the November 2001 VA examination findings, in a February 2002 rating decision the RO decided that a reduction in the prostatectomy rating was warranted, and properly proposed a future rating reduction pursuant to 38 C.F.R. § 3.105(e).  The February 12, 2002 RO letter appropriately notified him of the plan to reduce the rating for this disability from 100 to 40 percent, including the lesser amount of monthly payment (80 percent) he would receive from VA as a consequence, and gave him an opportunity in response to be heard on this matter, such as during a hearing, and allowed him time to submit evidence and/or argument showing this proposed action would be unwarranted.  He also was provided a VA examination in November 2001 to reassess the severity of this disability.  The letter also advised him that unless the RO heard from him in 60 days, it would assume he had no additional evidence and did not want a hearing, and the RO would make its decision using the evidence it already had.  He therefore received the type of pre-determination notice contemplated by 38 C.F.R. § 3.105(e), (i) (2001), he responded, and chose not to appeal.

By rating action in September 2003, the RO reduced the evaluation assigned for the status post prostatectomy from 100 to 40 percent, prospectively effective as of December 1, 2003 (though this rating was later increased to 60 percent effective the same date).  The Veteran was properly notified of this reduction, and he filed a timely notice of disagreement with that decision.  Subsequently, a higher 60 percent rating was assigned effective December 1, 2003.  When the Veteran did not later perfect his appeal, the September 2003 decision reducing his status post prostatectomy rating to 60 percent became final.

The record reflects that the rating reduction was made effective no sooner than permitted by then-current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  In fact, the Board observes that the RO delayed taking action on the proposed rating reduction for more than a year, resulting in material benefit to the Veteran, as he continued receiving payment for status post prostatectomy at the 100 percent rate for more than a year after the condition was shown to have improved.  This administrative error was in the Veteran's favor.

The RO correctly satisfied the procedural due process requirements governing the proposed reduction in the rating for this disability, and in eventually implementing this reduction.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code 7528 (2011).  The correct law and regulations were applied to the correct facts, the rating was properly reduced, and CUE is not shown as to the process of the reduction.

Although the Veteran and his representative have argued that VA failed in its duty to assist, the Board notes that VA's failure to fulfill the duty to assist cannot constitute a valid claim of CUE.  Fugo, supra.

As noted, the Veteran's primary contention is that he received inaccurate and/or conflicting information in various rating decisions and letters, and that this incorrect information was CUE.  As will be discussed below, the Board finds that none of the notice errors rise to the level of CUE, as it is not absolutely clear that a different result would have ensued without these errors, and thus, the error complained of is not shown to be clear and unmistakable.  Fugo, supra.

Although an October 2001 RO letter incorrectly told the Veteran he had disability "pension" benefits, while he actually had disability compensation benefits, the Board finds that this error is not the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra.  This is because merely using the incorrect term for his benefits in a letter did not change the nature or amount of the payment he was actually receiving, and thus it cannot be said that the result would have been manifestly different but for the error.

While unfortunate, "[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414 (1990).

Similarly, although the RO incorrectly advised the Veteran that he had a permanent and total rating in letters dated on March 25, 2002, and this incorrect information was administrative error, nonetheless, the Board finds that it is not absolutely clear that a different result would have ensued if this incorrect information had not been included in these letters, and so the error complained of cannot be clear and unmistakable.  Fugo, supra.  These letters were sent one month after he received notice of the proposed rating reduction, and later, when the September 2003 rating decision eventually reduced his rating (with a future effective date), he had the opportunity to appeal that decision, and in fact began the appeal process after receiving notice of the prospective rating reduction.  The Veteran now asserts that his own failure to perfect an appeal of the September 2003 rating reduction (of which he was notified) was caused by incorrect information sent to him in earlier letters dated in 2001 and 2002.  Moreover, he has also argued in effect that he should be able to keep his 100 percent schedular rating for status post prostatectomy, without contending that such a rating is warranted by the symptoms of his disability.

The Veteran does not clarify how the RO misapplied any specific regulation or statute governing his rating reduction, to the existing evidence in the prior rating decisions.  He has argued that VA failed in its duty to notify him of necessary information or evidence and in providing due process.  He and his representative fail to specify how the alleged misapplication of the governing regulations resulted in a manifestly different outcome in this matter, particularly since he had the opportunity to appeal the September 2003 decision which actually reduced his rating, and he chose not to perfect his appeal.  The Board notes that in alleging CUE in a final rating decision, the Veteran bears the burden of articulating with some degree of specificity what the error was and how, but for that error, the result would have been manifestly different but for that error.  Fugo, supra.  Here, the Veteran's allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Id.

In conclusion, the Board finds that the Veteran has failed to establish factual or legal error arising to the level of CUE in the rating decisions that proposed a rating reduction and later reduced his schedular rating for status post prostatectomy.  Hence, the criteria have not been met for reversing or revising those decisions on the basis of CUE and, accordingly, there is no basis for restoring his initial 100 percent schedular rating.  And he has failed to satisfy this burden of proof in this instance.

In sum, the determinations were supported by evidence then of record and were a reasonable exercise of adjudicatory judgment.  After consideration of the record and law that existed at the time of these decisions, the Board concludes that the correct facts, as they were known at the time, and the correct laws and regulations were considered and applied by the RO in these decisions. 

The rating decisions dated in January 2001, February 2002, September 2003 and July 2004 did not involve CUE.  Accordingly, the claim for restoration of a 100 percent schedular rating for status post prostatectomy based on CUE is denied.

Finally, with regard to the Veteran's contentions, the Board notes that he is essentially requesting equitable relief.  While the Board recognizes his arguments, it is noted that the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


(CONTINUED ON THE NEXT PAGE)


ORDER

The claim to revise the RO's rating decisions dated in January 2001, February 2002, September 2003 and July 2004 on the basis of CUE is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


